MERRILL, Justice.
Appellee’s motion to strike the transcript of the evidence and the transcript of the record and to dismiss the appeal must be granted.
The case was tried in Marion County Superior Court on August 9, 1957, and resulted in judgment for defendant. The motion for a new trial, after a continuance, was overruled on September 16, 1957. Appeal to this court was taken on October 2, 1957.
The transcript of the evidence was filed with the clerk of the lower court on February 4, 1958. This was more than sixty days after the last date the transcript of the evidence was due to be filed, no extension of time having been granted by the trial court. Act No. 97, Acts of Alabama, Special Session 1956, p. 143. It would have to be stricken. Relf v. State, ante, p. 3, 99 So.2d 216.
The transcript of the record was due to be filed in this court within sixty days after December 2, 1957, no extension of time having been sought or granted. ■ Supreme Court Rule 37, as amended. The transcript of the record was not fikd in this court until March 10, 1958.
The appeal must' be dismissed. Relf v. State, ante, p. 3, 99 So.2d 216.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.